     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.391 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRYANA NEMECEK, an individual,                        Case No.: 3:20-cv-00048-DMS-LL
     NICOLE BONDER, an individual, on
12
     behalf of herself and all those similarly             ORDER GRANTING DEFENDANTS’
13   situated,                                             MOTION TO COMPEL
                                         Plaintiffs,       ARBITRATION AND DENYING
14
                                                           DEFENDANTS’ MOTION TO
15   v.                                                    STRIKE PLAINTIFF’S
                                                           COLLECTIVE CLAIMS
16   FINGER ONE, INC., dba
     GOLDFINGERS GENTLEMEN’S
17
     CLUB, a California corporation; AARON
18   GOLDBERG, an individual;
19                                     Defendants.
20
21
22            Before the Court is Defendants’ Motions to Compel Arbitration and Strike Plaintiffs’
23   Collective Claims. (ECF No. 15, 21.) Plaintiffs filed a response and Defendants filed a
24   reply.    For the following reasons, the Court grants Defendant’s Motion to Compel
25   Arbitration and denies Defendant’s Motion to Strike.
26   ///
27   ///
28

                                                       1
                                                                                3:20-cv-00048-DMS-LL
     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.392 Page 2 of 6



 1                                               I.
 2                                       BACKGROUND
 3         This case arises out of Plaintiffs’ collective action complaint for damages against
 4   Defendants Finger One, Inc. and Aaron Goldberg for failure to pay wages and tips.
 5   (Complaint (“Compl.”), ECF No. 1, ¶¶ 2-3.) Plaintiffs Bryana Nemecek and Nicole
 6   Bonder are former exotic dancers/entertainers at Goldfinger’s Gentlemen’s Club
 7   (“Goldfinger’s”) in San Diego, California. (Id. at ¶ 14; Notice of Consent Form, ECF No.
 8   5.) Goldfinger’s is owned and operated by Defendants Finger One, Inc. and Aaron
 9   Goldberg (collectively “Defendants”). Plaintiffs claim that Goldberg is liable as an
10   “employer” or “joint employer” in addition to Finger One, Inc. because he allegedly
11   executed the compensation and payment policies for dancers. (Compl. at ¶¶ 16-17.)
12         The parties entered into two separate contracts regulating Plaintiffs’ employment.
13   First, Plaintiffs and Defendants entered into an Independent Contractor Agreement (“IC
14   Agreement”), which includes the following provision:
15         Arbitration Agreement. Performer agrees that any claims, disputes or matters
16         arising out of or relating to this Agreement shall be decided solely through
           arbitration, in connection with the arbitration agreement that is attached hereto
17
           and incorporated herein.
18
19          (Ex. 1 to Umber Decl. (“IC Agreement”), ECF No. 21-3, at ¶ 19; Ex. 1 to Umber
20   Decl. ECF No. 12-3, at ¶ 19.) The parties also entered into a separate “Arbitration
21   Agreement,” in which the parties “mutually consent[ed] to resolution by finding and
22   binding arbitration of all claims or controversies … arising out of Contractor’s contractual
23   relationship (or termination thereof) with the Company or statutory claims.” (Ex. 2 to
24   Umber Decl. (“Arbitration Agreement”), ECF No. 21-4, ECF No. 12-4, at ¶ 1.) The
25   Agreement also mandates that all claims under the Agreement “be brought in an individual
26   capacity, and shall not be brought as a plaintiff… or class member in any purported class
27   or representative proceeding.” (Id. at ¶ 3.)       The Agreement applies to “claims for
28   misclassification of Contractor as an employee,” among other claims. (Id. at ¶1.)

                                                   2
                                                                                3:20-cv-00048-DMS-LL
     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.393 Page 3 of 6



 1         On January 7, 2020, Plaintiff Bryana Nemecek filed a complaint against Defendants
 2   alleging: (1) Failure to Pay Minimum Wage, in violation of 29 U.S.C. § 206 and Cal. Lab.
 3   Code §§ 1194, 1197; (2) Failure to Pay Overtime Wages, in violation of 29 U.S.C. § 207
 4   and Cal. Lab. Code §§ 510, 1194, and 1197; (3) Unlawful Taking of Tips, in violation of
 5   29 U.S.C. § 203; (4) Failure to Furnish Accurate Wage Statements, in violation of Cal.
 6   Lab. Code § 226; (5) Waiting Time Penalties under Cal. Lab. Code §§ 201-203; (6) Failure
 7   to Indemnify Business Expenses in violation of Cal. Lab. Code § 2802; (7) Compelled
 8   Patronization of Employer and/or Other Persons in violation of Cal. Lab. Code § 450; and
 9   (8) Unfair Competition in violation of Cal. Bus. & Prof. Code §§ 17200, et seq. Nicole
10   Bonder filed a notice of consent to sue form on January 28, 2020. (ECF No. 5.)
11   Defendants filed motions to compel arbitration against Bryana Nemecek and Nicole
12   Bonder (“Plaintiffs”) and to strike the collective action in its entirety pursuant to Federal
13   Rules of Civil Procedure, Rule 12(f). (Motion to Compel Bryanna Nemeck (ECF No. 12),
14   Motion to Compel Nicole Bonder (ECF No. 21) (Collectively, “Def’s Mot.”)).
15                                                 II.
16                                          DISCUSSION
17         Defendants contend Plaintiffs entered into a valid arbitration agreement, and as such,
18   all collective claims must be stricken, the individual claims must be arbitrated, and the
19   action must be dismissed with prejudice. Plaintiffs do not dispute the validity of the
20   arbitration agreement but contend the action must be stayed rather than dismissed.
21      A. Motion to Compel Arbitration
22         The Federal Arbitration Act (“FAA”), 9 U.S.C. § 1 et seq., governs the enforcement
23   of arbitration agreements involving interstate commerce. Am. Express Co. v. Italian Colors
24   Rest., 570 U.S. 228, 232–33 (2013). “The overarching purpose of the FAA … is to ensure
25   the enforcement of arbitration agreements according to their terms so as to facilitate
26   streamlined proceedings.” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 344 (2011).
27   “The FAA ‘leaves no place for the exercise of discretion by the district court, but instead
28   mandates that district courts shall direct the parties to proceed to arbitration on issues as to

                                                    3
                                                                                  3:20-cv-00048-DMS-LL
     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.394 Page 4 of 6



 1   which an arbitration has been signed.’” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052,
 2   1058 (9th Cir. 2013) (quoting Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218
 3   (1985)) (emphasis in original). Accordingly, the Court’s role under the FAA is to
 4   determine “(1) whether a valid agreement to arbitrate exists, and if it does, (2) whether the
 5   agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic Sys., Inc.,
 6   207 F.3d 1126, 1130 (9th Cir. 2000). If both factors are met, the Court must enforce the
 7   arbitration agreement according to its terms. Here, the parties do not dispute the validity
 8   of the arbitration agreement or whether it applies to the claims at issue. Accordingly,
 9   Defendants’ motion to compel arbitration is granted.
10         Nevertheless, the parties dispute whether the case should be dismissed or stayed
11   pending arbitration. Section 3 of Title 9 of the United States Code discusses stays of
12   proceedings when the issue is referable to arbitration:
13         If any suit or proceeding be brought in any of the courts of the United States
14         upon any issue referable to arbitration under an agreement in writing for such
           arbitration, the court in which such suit is pending, upon being satisfied that
15
           the issue involved in such suit or proceeding is referable to arbitration under
16         such an agreement, shall on application of one of the parties stay the trial of
17         the action until such arbitration has been had in accordance with the terms
           of the agreement, providing the applicant for the stay is not in default in
18
           proceeding with such arbitration.
19
20   The Ninth Circuit has clarified that this section “gives a court authority, upon application
21   by one of the parties, to grant a stay pending arbitration,” but does not “limit the court’s
22   authority to grant a dismissal.” Sparling v. Hoffman Constr. Co, Inc., 864 F.2d 635, 638
23   (9th Cir. 1988) (affirming district court’s dismissal of action under Rule 12(b)(6) because
24   plaintiffs agreed to arbitrate relevant claims).
25         Plaintiffs request that the Court stay the proceedings in accordance with the statute,
26   while defendants contend the Court has authority to dismiss the case under Sparling.
27   Plaintiffs contend the Court must stay the proceedings because “[s]ettlement of an FLSA
28   claim requires either approval by a district court or supervision by the Secretary of Labor.”

                                                    4
                                                                               3:20-cv-00048-DMS-LL
     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.395 Page 5 of 6



 1   (Mot. at 3) (quoting A-ROO Distributing of California LLC v. Kloosterman, No. 18-cv-
 2   1291 DMS (JLB), 2018 WL 6262940, at *1 (S.D. Cal. Oct. 1, 2018) (Sabraw, J.)).
 3   Accordingly, Plaintiffs contend FLSA settlements can only be resolved with approval from
 4   the U.S. Secretary of Labor or the district court. See also Lynn’s Food Stores, Inc. v. United
 5   States, 679 F.2d 1350 (11th Cir. 1982); 29 U.S.C. § 216(b). Defendants disagree.
 6          Notwithstanding the parties’ arguments about who may approve FLSA settlements,
 7   the text of the statute is clear: The Court “shall on application of one of the parties stay the
 8   trial of the action until such arbitration has been had[.]” 9 U.S.C. § 3 (emphasis added).
 9   Accordingly, the Court need not decide whether a stay is mandatory to allow the court to
10   approve the terms of the settlement. Although Defendants argue Sparling permits the court
11   to dismiss, rather than stay, the action, it does not mandate the Court do so. Rather,
12   Sparling allows the Court to exercise discretion in deciding whether to stay or dismiss the
13   action. See 864 F.2d at 638. Accordingly, the matter will be stayed pending the outcome
14   of arbitration.
15      B. Motion to Strike
16          Defendants also move to strike Plaintiffs’ claims from the complaint pursuant to
17   Rule 12(f) of the Federal Rules of Civil Procedure. Rule 12(f) states that a district court
18   “may strike from a pleading an insufficient defense or any redundant, immaterial,
19   impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). The district court has discretion
20   when deciding whether to strike a part of the complaint. See Federal Sav. & Loan Ins.
21   Corp. v. Gemini Mgmt., 921 F.2d 241, 244 (9th Cir. 1990). “The function of a 12(f) motion
22   to strike is to avoid the expenditure of time and money that must arise from litigating
23   spurious issues by dispensing with those issues prior to trial.” Whittlestone, Inc. v. Handi-
24   Craft Co., 618 F.3d 970, 973 (9th Cir. 2010). Accordingly, a court’s interpretation of a
25   12(f) motion begins with a determination of whether the material the party seeks to strike
26   is: (1) an insufficient defense; (2) redundant; (3) immaterial; (4) impertinent; or (5)
27   scandalous. Id. at 973–74.
28

                                                    5
                                                                                  3:20-cv-00048-DMS-LL
     Case 3:20-cv-00048-DMS-LL Document 31 Filed 07/23/20 PageID.396 Page 6 of 6



 1         Defendants contend the Court should grant their motion to strike because of the
 2   Supreme Court’s ruling in Epic Systems v. Lewis. There, the Supreme Court held that class
 3   and collective action waivers do not violate the National Labor Relations Act and must be
 4   enforced as written under the FAA. Epic Sys. v. Lewis, 138 S. Ct. 1612, 1632 (2018).
 5   Because the arbitration agreement here includes such a provision, Defendants request that
 6   the Court “strike all collective claims brought by Plaintiff.” (Mot. at 13-14.) Plaintiffs do
 7   not oppose Defendants’ motion to strike, but the Court is unpersuaded that a motion to
 8   strike is the appropriate method for dispensing these claims. Defendants’ sole rationale for
 9   striking Plaintiffs’ class claims is that the arbitration agreement bars them. However,
10   Defendants fail to provide a reason for striking the claims in accordance with Rule 12(f).
11   They do not explain how the claims involve an insufficient defense, or are redundant,
12   immaterial, impertinent, or scandalous. See Whittlestone, 618 F.3d at 973–74. Defendants’
13   motion to strike is therefore denied.
14                                                III.
15                                           CONCLUSION
16         For the foregoing reasons, Defendants’ motion to compel arbitration is granted and
17   Defendants’ motion to strike is denied.       The Court stays the litigation to permit an
18   arbitrator to decide the questions of arbitrability, and then, if permissible to arbitrate the
19   substantive claims. Within 14 days of the completion of the arbitration proceedings, the
20   parties shall jointly submit a report advising the Court of the outcome of the arbitration,
21   and request to dismiss the case or vacate the stay.
22         IT IS SO ORDERED.
23   Dated: July 23, 2020
24
25
26
27
28

                                                   6
                                                                                3:20-cv-00048-DMS-LL
